DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 1 and 3 recite the term “substantially.” The term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention. It is a broad term. In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). See MPEP 2173.05(b) III D. The specification as originally filed remains silent regarding a definition for the term “substantially.” For the purpose of examination terms preceded by the term “substantially” are interpreted as including reasonable deviation as would be determined by one of ordinary skill in the art.
Claims 9-10 recite the term “about.” In determining the range encompassed by the term "about," one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). See MPEP 2173.05(b) III A. The specification as originally filed remains silent regarding a definition for the term “about.” For the purpose of examination terms preceded by the term “about” are interpreted as including reasonable deviation/error associated with measurement as would be determined by one of ordinary skill in the art.
Claims 7 and 25 recite the terms/phrases “generally symmetric” and “generally non-symmetric” and are interpreted in light of paragraph [0046] of Applicant’s specification as filed. “Generally symmetric” is considered to be a difference in thickness is less than 10%, while “generally non-symmetric” is considered to be a difference in thickness is about 1.5 or more height that excludes the upper end of the mouth and the bottom wall.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hacskaylo (US 5,823,012) in view of DeMott et al. (US 6,770,581), Lombardi (US 1,981,057), and Canale (US 20130047319 A1).
Regarding claim 1, Hacskaylo teaches a knitted athletic wristband (Hacskaylo, col. 1, lines 5-22, col. 2, lines 46-62, col. 15-20, Fig. 1), which reads on the limitations of an article of fabric comprising a tubular shaped body consisting of knitted fibers, the tubular shaped body having a first open end, and a second open end recited in claim 1.  The wristband has an inner tube and an outer tube formed from the fabric being folded upon itself (Hacskaylo, col. 6, lines 17-33, Fig. 4), which reads on the limitation of the wristband has an outer surface having an outer circumference and an inner skin-facing surface having an inner circumference, wherein the inner skin-facing surface is separated from the outer surface by a thickness of the knitted fibers, wherein the second portion interwoven with the first portion recited in claim 1. It is noted that the wristband is formed from a single piece of knitted integrally formed fabric, and therefore reads on the limitation of “interwoven.” The outer tube and inner tube have a thickness (Hacskaylo, col. 6, lines 17-33, Fig. 4), which reads on the limitation a first portion of a first thickness and a second portion of a second thickness recited in claim 1. 
The wristband has a knitted-in integral design (Hacskaylo, col. 2, lines 47-50, col. 5, lines 15-28, Fig. 1), which reads on the limitation of the article fabric includes an indicia on the outer surface recited  The wristband is worn for ornamented sports apparel that have become popular expression of fashion and commercial advertisement as well as team loyalty (Hacskaylo, col. 1, lines 38-59). The design which forms a part of the band is defined by adjacent wales in individual knit courses being formed by visually distinct yarns as a result of yarns having different colors (Hacskaylo, col. 5, lines 15-24, Fig. 1).
Hacskaylo is silent regarding the first thickness is different from that of the second thickness along a substantially continuous length of the tubular shaped body.
DeMott discloses an absorbent warp knitted fabric, wherein the thickness and/or weight of the fabric may be increased to increase the water holding capacity of the fabric (Demott, col. 1, lines 5-10, col. 9, lines 47-50).
Since both Hacskaylo and DeMott are analogous art as they are both directed towards knitted fabrics used for absorption, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer tube of Hacskaylo by increasing the thickness as taught by DeMott motivated by the expectation of increasing the holding capacity of the wristband for perspiration by the wearer. As such, the outer tube of Hacskaylo in view of DeMott has a greater thickness than the inner tube, which reads on the limitation of the first thickness is different from that of the second thickness along a substantially continuous length of the tubular shaped body recited in claim 1. 
Hacskaylo in view of DeMott is silent regarding the indicia is dropped in knitted shape of one or two adjacent structures comprising vertical and horizontal segments arranged as an Arabic number 8, and configured to be individually color blended or color contrasted with the article of fabric to provided one or two adjacent Arabic numbers selected from 0 through 9 on the outer surface of the article of fabric.
Lombardi discloses knitted fabrics in which varied pattern designs may be incorporated, wherein the pattern effect is produced by one or more series of drop stitches (i.e., dropped in knitted) (Lombardi, col. 1, lines 1-8). The bulges on the reverse side of the fabric form projections which may be used to from pattern effects (Lombardi, col. 6, lines 138-140, Fig. 11). 

    PNG
    media_image1.png
    353
    693
    media_image1.png
    Greyscale

Figure 11 of Lombardi illustrating the disclosed pattern effect of the fabric.
Additionally, Canale teaches a tubular article of fabric (Canale, Abstract, Par. 0014, and Fig. 1C) wherein information, such as number, can be displayed on the tubular article of fabric (Canale, Par. 0010-0013 and Fig. 6A-6C). Canale further teaches that different pieces of information can be physically separated from each other (Canale, Par. 0010-0013 and Fig. 6A-6C). Canale further teaches that article of fabric made to be written and colored on with any marking instrument such as a marker (Canale, Par. 0010-0013). Therefore, Canale teaches an article of fabric wherein the information is configured to be color contrasted with the article of fabric using a marker as recited in the instant claim 1. Regarding the limitation to the Arabic number 8, Canale teaches that the information can be a number. Further, the specific number 8 is focused on adding information, lettering, and coloring and is therefore an ornamental piece of printed information. Choosing the number 8 for the piece of information of Canale 
Since both modified Hacskaylo, Lombardi, and Canale are all analogous art as they are all directed towards fabrics having designed patterns, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the design of modified Hacskaylo by forming an Arabic 8 using a series of drop stitches as taught by Lombardi to display numeric information as taught by Canale motivated by the expectation of displaying useful information such as by forming an Arabic number 8 that can display numbers 0 to 9 having a color contrast. As such, the design of modified Hacskaylo is a drop stitched forming an Arabic number 8, which reads on the limitations of the indicia is a dropped in knitted shape of one or two adjacent structures, each one or two adjacent structures comprising vertical and horizontal segments arranged as an Arabic number 8 that are color contrasted recited in claim 1. 
Regarding claims 2 and 3, as described above, modified Hacskaylo teaches the outer tube has a greater thickness than the inner tube. As such, the outer tube having a greater thickness, which reads on the limitations of the first thickness is different from that of the second thickness along a continuous length, the first and second thickness is substantially the same along the entire longitudinal length of the article recited in claims 2 and 3.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hacskaylo in view of DeMott, Lombardi, and Canale as applied to claim 1 above, and further in view of Coble (US 4,843,653).
Regarding claim 4, as described above, modified Hacskaylo teaches a wristband that reads on the limitations of claim 1.
Modified Hacskaylo is silent regarding the first portion (i.e., outer tube) is a terry loop or pile knit and the second portion (i.e.,
Coble discloses a tubular band (10) that is knit on a circular knitting machine of the type which permits selected courses to be plain knit and selected courses to be terry knit, to the completion of a seamless tubular article of desired circumference and length (Coble, col. 2, lines 25-29). The terry-knit towel-like portion of increased surface area used for blotting (e.g., absorption), and the plain-knit with relatively snug welt areas which hold the terry portion in place and also provides a surface for the knitting in, printing, or other application of an ornamental decorative area or other indicia (Coble, col. 1, lines 38-46).
Since both modified Hacskaylo and Coble are analogous art as they are both directed towards tubular bands used for absorption it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wristband of modified Hacskaylo by forming the outer tube with a terry knit and the inner tube with a plain knit as taught by Coble as it is known in the art of bands to construct a band having a portion of the band as terry knit and portion of the band to be plain knit (MPEP 2144.06 and 2144.07).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wristband of modified Hacskaylo by forming the outer tube with a terry knit portion for blotting (i.e., absorbing moisture) and the inner tube with a plain knit portion for holding the terry knit portion in place as taught by Coble motivated by the expectation having a snug fit and improved surface area for absorbing moisture with an area for indicia. 
As such, the wristband of modified Hacskaylo has a terry knit portion for the outer tube, and a plain knit portion for the inner tube, which reads on the limitations of the first portion is a Terry loop and the second portion is a plain knit recited in claims 4.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hacskaylo in view of DeMott, Lombardi, and Canale as applied to claim 1 above, and further in view of Linford et al. (US 2002/0122890).
Regarding claim 5, as described above, modified Hacskaylo teaches a wristband that reads on the limitations of claim 1.
Modified Hacskaylo is silent regarding the knitted or the woven fibers consist of a metal fiber.
Linford discloses the treatment of fibrous substrates such as textiles and other webs to provide substantially permanent, durable water and soil repellency to keratinous and/or cellulosic fibrous cellulosic fibrous substrates (Linford, Par. 0014). The divalent metal will complex with groups on the fabric to make an insoluble complex on the fabric that is directly bound to the substrate of the fabric for increased abrasion durability (Linford, Par. 0014). Linford further discloses that “complexing” is meant that the polymer will form a coordination bond with the metal and the metal will form a coordination bond to the fiber, textile, or web to be treated (Linford, Par. 0018). 
Since both modified Hacskaylo and Linford are analogous art as they are both directed towards fabrics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have treated some of the fibers of the wristband of modified Hacskaylo with a divalent metal as taught by Linford motivated by the expectation of fabricating fibers with durable water and soil repellency. As such, the wristband of modified Hacskaylo comprises metal fibers, which reads on the limitations of the knitted or the woven fibers consist of fabric fiber and metal fiber recited in claim 5.
Regarding the limitation “consist of” recited in claim 5, the components of the wristband are interpreted as only containing fabric and metal fibers, which reads on the limitation “consist of” see MPEP 2111.03. As such, the wristband of modified Hacskaylo reads on the knitted fibers consist of fabric fiber and metal fiber recited in claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hacskaylo in view of DeMott, Lombardi, and Canale as applied to claim 1 above, and further in view of Moretz et al. (US 5,297,296).
Regarding claim 6, as described above, modified Hacskaylo teaches a wristband that reads on the limitations of claim 1. 
Modified Hacskaylo is silent regarding the fabric consist of hydrophobic fibers in proximity to the inner skin-facing surface and an amount of hydrophilic fibers more distant from the inner skin-facing surface.
Moretz discloses garments constructed from a moisture management fabric (Moretz, col. 1, lines 14-16). The moisture management fabric is constructed of an integral multilayer fabric (Moretz, col. 2, lines 22-25, 31-32). The multilayer moisture management elastic fabric comprises a moisture transport fabric layer, a moisture dispersal fabric layer, and elastic yarns integrated with the moisture transport fabric layer and the moisture dispersal fabric layer (Moretz, col. 2, lines 39-51). The moisture transport fabric is constructed of hydrophobic yarns, wherein the moisture transport fabric layer resides in skin contact during garment wear and for wicking moisture away from the skin (Moretz, col. 2, lines 39-43). The moisture dispersal fabric is constructed of hydrophilic yarns, wherein the moisture dispersal layer resides in spaced-apart relation from the skin during garment wear and for receiving moisture from the hydrophobic moisture transport layer (Moretz, col. 2, lines 43-48). The elastic yarns are integrated with the layers to form a single, integrated fabric which is highly elastic (Moretz, col. 2, lines 48-51).
Since both modified Hacskaylo and Moretz are analogous art as they are both directed towards garments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wristband of modified Hacskaylo by utilizing the multilayer 
As such, the wristband of modified Hacskaylo comprises hydrophobic yarns and hydrophilic yarns, which reads on the limitation of the knitted or woven fibers consist of hydrophobic fibers in proximity to the inner skin-facing surface and an amount of hydrophilic fibers more distant from the inner skin-facing surface recited in claim 6. Regarding the limitation “consist of” recited in claim 6, the components of the wristband are interpreted as only containing hydrophobic and hydrophilic yarns, which reads on the limitation “consist of” see MPEP 2111.03.

Claims 7-10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hacskaylo in view of DeMott, Mann (US 2,016,210), Lombardi, and Canale.
Regarding claims 7 and 25, Hacskaylo teaches a knitted athletic wristband (Hacskaylo, col. 1, lines 5-22, col. 2, lines 46-62, col. 15-20, Fig. 1), which reads the limitations of an article of fabric comprising a tubular shaped body comprising (consisting of) knitted fibers recited in claims 7 and 25.  The wristband has an inner tube and an outer tube formed from the fabric being folded upon itself (Hacskaylo, col. 6, lines 17-33, Fig. 4), which reads on the limitation of the tubular shaped body having an inner skin-facing surface with a generally symmetric inner circumference, and an outer-facing surface interwoven with the inner skin-facing surface recited in claims 7 and 25. It is noted that the wristband is formed from a single piece of knitted integrally formed fabric, and therefore reads on the limitation of “interwoven.”
The wristband has a knitted-in integral design (Hacskaylo, col. 2, lines 47-50, col. 5, lines 15-28, Fig. 1), which reads on the limitation of the article fabric includes an indicia on the outer-facing surface recited in claims 7 and 25. The wristband is worn for ornamented sports apparel that have become 
Hacskaylo is silent regarding the outer-facing surface having a generally non-symmetric outer circumference.
DeMott discloses an absorbent warp knitted fabric, wherein the thickness and/or weight of the fabric may be increase to increase the water holding capacity of the fabric (DeMott, col. 1, lines 5-10, col. 9, lines 47-50).
Since both Hacskaylo and DeMott are analogous art as they are both directed towards knitted fabrics used for athletic absorption bands, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer tube of Hacskaylo by increasing the thickness as taught by DeMott motivated by the expectation of increasing the holding capacity of the wristband for perspiration by the wearer. 
Additionally, Mann discloses a tubular device for absorbing perspiration for the head wherein half of the tubular device is thicker than the other half (Mann, col. 1, lines 1-16, Fig. 1 and 2).
Since both modified Hacskaylo and Mann are analogous art as they are both directed towards articles used for absorption sweat, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the wristband of modified Hacskaylo by increasing the thickness of the outer tube over half of the circumference as taught by Mann motivated by the expectation of extra absorption of sweat (e.g., wiping sweat from forehead). 

    PNG
    media_image2.png
    461
    640
    media_image2.png
    Greyscale

Figure 1 of Hacskaylo illustrating modified wristband with thicker outer tube. 
As such, the outer tube of modified Hacskaylo has a first portion with a greater thickness around half of the circumference than a second portion, which reads on the limitation of the outer-facing surface has a generally non-symmetric outer circumference recited in claims 7 and 25. 
Moreover, Hacskaylo and DeMott teach that it is well known and well within the abilities of those skilled in the art to consider, measure, adjust, and optimize appearance and absorbency of fabrics (e.g., wristbands) by adjusting the shape, size, and thickness for the desired end use (Hacskaylo col. 1, lines 38-59; DeMott col. 1, lines 5-10, col. 9, lines 47-50).”
Therefore, it is noted that one of ordinary skill in the art understands altering the shape, size, and thickness of the wristband outer tube as a design choice with a reasonable expectation of arriving at the claimed invention. As established in MPEP 2144.04 IV (A/B), where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In addition, the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. Also, MPEP 2144.05 
Modified Hacskaylo is silent regarding the indicia is dropped in knitted shape of one or two adjacent and physically separated structures (complex polygon or parallelogram structures as required by claim 25) comprising vertical and horizontal segments arranged as an Arabic number 8, and configured to be individually color blended or color contrasted with the article of fabric to provided one or two adjacent Arabic numbers selected from 0 through 9 on the outer-facing surface of the article of fabric.
Lombardi discloses knitted fabrics in which varied pattern designs may be incorporated, wherein the pattern effect is produced by one or more series of drop stitches (i.e., dropped in knitted) (Lombardi, col. 1, lines 1-8). The bulges on the reverse side of the fabric form projections which may be used to from pattern effects (Lombardi, col. 6, lines 138-140, Fig. 11). 
Additionally, Canale teaches a tubular article of fabric (Canale, Abstract, Par. 0014, and Fig. 1C) wherein information, such as number, can be displayed on the tubular article of fabric (Canale, Par. 0010-0013 and Fig. 6A-6C). Canale further teaches that different pieces of information can be physically separated from each other (Canale, Par. 0010-0013 and Fig. 6A-6C). Canale further teaches that article of fabric made to be written and colored on with any marking instrument such as a marker (Canale, Par. 0010-0013). Therefore, Canale teaches an article of fabric wherein the information is configured to be color contrasted with the article of fabric using a marker as recited in the instant claims 7. Regarding the limitation to the Arabic number 8, Canale teaches that the information can be a number. Further, the 
Since both modified Hacskaylo, Lombardi, and Canale are all analogous art as they are all directed towards fabrics having designed patterns, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the design of modified Hacskaylo by forming an Arabic 8 using a series of drop stitches as taught by Lombardi to display numeric information as taught by Canale motivated by the expectation of displaying useful information such as by forming an Arabic number 8 that can display numbers 0 to 9 having a color contrast. As such, the design of modified Hacskaylo is a drop stitched forming an Arabic number 8, which reads on the limitations of the indicia is a dropped in knitted shape of one or two adjacent structures, each one or two adjacent structures comprising vertical and horizontal segments arranged as an Arabic number 8 that are color contrasted recited in claim 7. 
Regarding claim 8, as described above, modified Hacskaylo teaches the outer tube has a greater thickness on half of the circumference (i.e., on half of the whole outer tube) (Hacskaylo modified Fig. 1), which reads on the limitation of the non-symmetry of the outer circumference extends along a longitudinal axis of the article recited in claim 8.
Regarding claim 9, 
Regarding claim 10, modified Hacskaylo is silent regarding the first portion is about 1.5 to 5 times the thickness of the remainder portion.
However, DeMott discloses increasing the thickness for absorption (DeMott), and Mann discloses a portion for absorbing perspiration being larger on half of the absorption device (Mann Fig. 2). Therefore, it would have been obvious for one of ordinary skill in the art to try doubling the thickness of the outer tube on a first portion that is mostly to be used for absorbing water (e.g., the top outer portion of the wristband) from the thickness of the outer tube on a second portion (i.e., the first portion is 2 times the thickness of the second portion) with a reasonably expectation of arriving at the limitation of the first portion is about 1.5 to 5 times the thickness of the remainder portion recited in claim 9. As established by MPEP 2143 I (E), a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, wherein common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference; if this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hacskaylo in view of DeMott, Mann, Lombardi, and Canale as applied to claims 7 and 9 above, and further in view of Coble.
Regarding claim 11, as described above, modified teaches a wristband that reads on the limitations of claims 7 and 9. 
Modified Hacskaylo is silent regarding the first portion is a terry loop or pile knit and the remainder portion is a flat-knit stitch.
Coble discloses a tubular band (10) that is knit on a circular knitting machine of the type which permits selected courses to be plain knit and selected courses to be terry knit, to the completion of a seamless tubular article of desired circumference and length (Coble, col. 2, lines 25-29). The terry-knit towel-like portion of increased surface area used for blotting (e.g., absorption), and the plain-knit with 
Since both modified Hacskaylo are analogous art as they are both directed towards tubular bands used for absorption, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wristband of modified Hacskaylo by forming the first portion with a terry knit and the second portion with a plain knit as taught by Coble as it is known in the art of bands to construct a band having a portion of the band as terry knit and portion of the band to be plain knit (MPEP 2144.06 and 2144.07).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wristband of modified Hacskaylo by forming the first portion with a terry knit portion for blotting (i.e., absorbing moisture) and the second portion with a plain knit portion for holding the terry knit portion in place as taught by Coble motivated by the expectation having a snug fit and improved surface area for absorbing moisture with an area for indicia. 
As such, the wristband of modified Hacskaylo has a terry knit portion for the first portion, and a plain knit (flat-knit) portion for the second portion, which reads on the limitations of the first portion is a Terry loop and the remainder portion is a flat knit stitch recited in claim 11.

Claims 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hacskaylo in view of DeMott, Mann, Lombardi, and Canale as applied to claim 7 above, and further in view of Moretz.
Regarding claims 12, and 14, 
Modified Hacskaylo is silent regarding the fabric comprise hydrophobic fibers and hydrophilic fibers (at least one layer of hydrophobic fibers and at least one layer of hydrophilic fibers required by claim 14).
Moretz discloses garments constructed from a moisture management fabric (Moretz, col. 1, lines 14-16). The moisture management fabric is constructed of an integral multilayer fabric (Moretz, col. 2, lines 22-25, 31-32). The multilayer moisture management elastic fabric comprises a moisture transport fabric layer, a moisture dispersal fabric layer, and elastic yarns integrated with the moisture transport fabric layer and the moisture dispersal fabric layer (Moretz, col. 2, lines 39-51). The moisture transport fabric is constructed of hydrophobic yarns, wherein the moisture transport fabric layer resides in skin contact during garment wear and for wicking moisture away from the skin (Moretz, col. 2, lines 39-43). The moisture dispersal fabric is constructed of hydrophilic yarns, wherein the moisture dispersal layer resides in spaced-apart relation from the skin during garment wear and for receiving moisture from the hydrophobic moisture transport layer (Moretz, col. 2, lines 43-48). The elastic yarns are integrated with the layers to form a single, integrated fabric which is highly elastic (Moretz, col. 2, lines 48-51).
Modified Hacskaylo and Moretz are analogous art as they are both directed towards garments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wristband of modified Hacskaylo by utilizing the multilayer moisture management fabric that includes hydrophobic and hydrophilic yarns as taught by Moretz motivated by the expectation of moving moisture away from the wearer’s skin (Moretz, col. 2, lines 22-28, 40-48). 
As such, the wristband of modified Hacskaylo comprises hydrophobic yarns and hydrophilic yarns, which reads on the limitation of the knitted or woven fibers consist of (at least one layer of) 
Regarding claim 15, modified Hacskaylo teaches the moisture-management incorporates one or more layers that are highly elastic (Moretz, col. 2, lines 29-32), which reads on the limitation of the knitted or woven fabric includes elastic yarn recited in claim 15.
Regarding claim 16, modified Hacskaylo teaches that the hydrophobic yarn is polypropylene (Moretz, col. 2, lines 57-60), which reads on the limitation of the hydrophobic yarn is polypropylene recited in claim 16.
Regarding claim 17, modified Hacskaylo teaches that the hydrophilic yarn is cotton (Moretz, col. 2, lines 61-64), which reads on the limitation the hydrophilic yarn is cotton recited in claim 17. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hacskaylo in view of DeMott, Mann, Lombardi, and Canale as applied to claim 7 above, and further in view of Linford.
Regarding claim 13, as described above, modified Hacskaylo teaches a wristband that reads on the limitations of claim 7.
Modified Hacskaylo is silent regarding the knitted or the woven fibers consist of a metal fiber (includes a metal fiber as required by claim 13).
Linford discloses the treatment of fibrous substrates such as textiles and other webs to provide substantially permanent, durable water and soil repellency to keratinous and/or cellulosic fibrous cellulosic fibrous substrates (Linford, Par. 0014). The divalent metal will complex with groups on the fabric to make an insoluble complex on the fabric that is directly bound to the substrate of the fabric for increased abrasion durability (Linford, 0014). Linford further discloses that “complexing” is meant that the polymer will form a coordination bond with the metal and the metal will form a coordination bond to the fiber, textile, or web to be treated (Linford, 0018). 
Since both modified Hacskaylo and Linford are analogous art as they are both directed towards fabrics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have treated some of the fibers of the wristband of modified Hacskaylo with a divalent metal as taught by Linford motivated by the expectation of fabricating fibers with durable water and soil repellency. As such, the wristband of modified Hacskaylo comprises metal fibers, which reads on the limitation of the knitted or the woven fabric includes a metal fiber recited in claim 13.
Response to Arguments
Applicant’s remarks and amendments filed on 11/18/2021 have been fully considered.
Applicant requests withdrawal of the rejections under 35 USC § 112 set forth in the previous office action.
The rejections under 35 USC § 112 set forth in the previous office action have been withdrawn due to the present claim amendments.
Regarding arguments directed to the rejections over prior art, on pages 8 and 13-14 of the remarks, Applicant first argues that Casey does not teach or suggest physically separated vertical and horizontal segments arranged as an Arabic number 8 as required by the newly amended claims 1, 7, and 25. This argument is found moot for the following reason:
A new grounds of rejection has been made due to the present claim amendments. The new grounds of rejection no longer relies upon Casey and now relies upon Canale to teach this specific limitation as discussed in the grounds of rejection above.
Secondly, on page 9 of the remarks, Applicant argues that modifying Hacskaylo with Lombardi and/or Casey would change the principle of operation of Hacskaylo and Casey due to the color contrast and the physically separated vertical and horizontal segments. This argument is not found persuasive for the following reasons:
A new grounds of rejection has been made due to the present claim amendments. The new grounds of rejection no longer relies upon Casey and now relies upon Canale to teach the physically separated vertical and horizontal segments as discussed in the grounds of rejection above.
Hacskaylo gives no indication that indicia cannot be individually color blended or color contrasted with the article of fabric. Hacskaylo teaches that the indicia (design) is knit with distinct yarn to distinguish the design from the rest of the fabric (Hacskaylo, Col. 3 Lines 20-33). This in fact gives motivation, not teaching away, for one to color contrast the indicia from the rest of the fabric. Further, Hacskaylo teaches that the indicia is made from visually distinct yarn which has a different color or other types of visually distinct yarn such as by size, texture, etc. (Hacskaylo, Col. 5 Lines 25-48). This shows that Hacskaylo’s indicia could or could not be colored originally. 
Hacskaylo discloses an embodiment wherein the indicia comprises a continuous letter, the letter “H” as shown in Hacskaylo figure 1. However, Hacskaylo does not disclose that the indicia must be continuous. Nothing taught in Hacskaylo would dissuade one of ordinary skill in the art from creating physically separate indicia as described in the grounds of rejection above.
For the reasons above, modifying Hacskaylo as described in the grounds of rejection above would not change the principle operation of Hacskaylo.
Thirdly, on page 9 of the remarks Applicant argues that one of ordinary skill in the art would only combine the references as described above through impermissibly using the Applicant’s specification as a roadmap. This is not found persuasive for the following reason:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). No knowledge was gleaned from Applicant’s disclosure to establish the present grounds of rejection. The combination of Hacskaylo, DeMott, Lombardi, and Canale renders obvious the entirety of the claimed limitations while providing motivation for the combination as stated in the grounds of rejection above. Therefore, the grounds of rejection are considered proper.
Fourthly, on pages 10-11 of the remarks Applicant argues that the limitation of being configured for color contrasting is not an intended use limitation. This is not found persuasive for the following reason:
In response to applicant's argument that being configured for color contrasting is not an intended use limitation, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. To establish that the prior art is “configured for color contrasting” the prior art need only be capable of being color contrasted as described in the instant claim 1. The article of fabric of modified Hacskaylo provides motivation for the indicia to be color contrasted from the other fabric as described above and further teaches that the indicia can be made from fabric that is a different color or different size or texture fabric. Therefore, one of ordinary skill in the art would understand that the indicia could be made of the same color fabric, different size and 
Nonetheless, newly cited Canale teaches an article of fabric comprising an indicia (design) made to be written and colored on with any marking instrument such as a marker (Canale, Par. 0010-0013). Regarding the limitation to the Arabic number 8, Canale teaches that the information can be a number. Further, the specific number 8 is focused on adding information, lettering, and coloring and is therefore an ornamental piece of printed information. Choosing the number 8 for the piece of information of Canale would have been an obvious design choice and therefore does not add any patentable distinction between the instant application and Canale, see MPEP 2144.04, I & 2111.05.Therefore, Canale directly teaches an article of fabric wherein the indicia is configured to be color contrasted as recited in the instant claims 1 and 7. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782